DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/21/21 have been fully considered but they are not persuasive.
Applicant's arguments filed 06/21/21 have been fully considered but they are not persuasive. 
On page 2 regarding drawing objections Applicant argues paragraph [0037] filed 07/23/20 refers to “NL”. Further, Applicant argues the drawings submitted 06/21/21 are of sufficient quality to represent the invention in detail, and newly added Figure 8 illustrates the leaf guards engaging the native leaflets at the point of healthy coaptation.
The Examiner respectfully notes that newly added figure 8 is considered new matter, and thus drawing objections remain. 
On page 8 regarding 112 rejections Applicant argues cancellation of claims overcomes 112 rejections of record.
The Examiner respectfully agrees and withdraws rejections to cancelled claims.
On pages 8-9 regarding 102 rejections Applicant argues Noe does not teach “a unitary stent structure” with an outer, transition, and inner section which are formed of a continuous series of cells but rather teaches each section comprising “discontinuous stent cell sections” with “connections” therebetween.
not considered continuous and unitary. This rejection is maintained.
On page 9 Applicant argues further that Noe does not teach a ball-shaped outer section but teaches an anchor of a different shape. 
The Examiner respectfully refers to the rejection below regarding newly amended claims.
On page 9 Applicant argues further that Noe doesn’t teach the inner valve support extending “upward ‘into’ the outer section” but rather teaches the inner support extending “from” the outer section in Figure 23a. 
The Examiner respectfully disagrees, noting that Applicant appears to only be presenting some alternative level of interpretation that could be presented, as opposed to arguing against the interpretation the Examiner has put on the record. The Examiner points out the inner valve support is understood to extend upward at its radius, into the outer section, as well as away from it. The Examiner notes that since Applicant hasn’t provided any support or argument as to why the Examiner’s interpretation isn’t accurate, the Examiner maintains said rejection. 
On page 9 Applicant concludes that Noe also doesn’t teach the claimed “leaf guards” on the inner surface of the inner valve support as the claim requires.
The Examiner respectfully notes this alternative has already been admitted by the Applicant as being a known alternative to that which is shown/discussed in Noe.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is objected to for capitalizing “An” in the third line. The Examiner notes further this amendment was not tracked appropriately.  Appropriate correction is required. Future instances of amendments without appropriate markings will be considered to be non-compliant responses.

Drawings
Specification
The amendment filed 06/21/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Drawings: the originally filed specification/drawings don’t have support for figure 8, specifically the native leaflets extending in the shown shape and direction; element 202’ with the specific location, element 200’ with its specific location and shape.
Specification: the originally filed specification/drawings don’t have support for the newly added paragraph. In particular, there isn’t support for the leaf guard 200’ to have a distal end 202’ spaced above or upstream of the native leaflets without pinning the leaflets.
Applicant is required to cancel the new matter in the reply to this Office Action.



Drawings
The drawings are objected to because the details of the prolapse prevention structure, prolapse prevention element, and leaf guards cannot be made out or determined. For example, figures 6-7 were not originally presented with enough detail for a person to view the figures and understand what these structures are, where they are located, and how they relate and interact with the native leaflets. While new figure 8 appears to show some level of detail, this figure cannot be considered adequate since the other drawings still fail to show the details of the claimed invention, and also since it has new matter. None of the subject matter of figure 8 was supported in the originally filed specification (see objection above).
Additionally, there is no depiction of the leaflet guard which is not engaging the native leaflets until they reach the point of normal healthy operation. The figures appear to show the leaf guards as simply pointing to the native leaflets, making it unclear how this leaf guard structure is somehow attached to the inner support element or transition section (as required by claim 1) and also only engaging the native leaflets “at a point of normal healthy coaptation of the native leaflets”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, 16-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is rejected for having new matter, since the originally filed specification/drawings do not have support for each of the leaf guards comprising a distal end that does not extend in a downstream direction, beyond the transition section.
Remaining claims are rejected for depending on a claim with new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 14, 16-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noe et al. (US 20180206983 A1), hereinafter known as Noe in view of Kapadia et al. (US 20070156233 A1) hereinafter known as Kapadia.
Regarding claim 1 Noe discloses a collapsible and expandable ([0070]) stent for implanting into at least one chamber of a patient’s heart (Figure 23a and Annotated Figure 28) comprising:
an outer section comprising an outer surface, an inner surface, and defining an interior (the atrial anchor of the “anchor assembly”; also see Annotated Figure 23);
an inner valve support comprising an inflow end and an outflow end (“strut frame”; also see Annotated Figure 23) wherein the inflow end is superior to the outflow end when the stent is implanted (see Annotated Figure 23 along with Annotated Figure 28), the inner valve support comprising an inner surface defining a flow channel between the inflow and outflow ends, the inner valve support positioned entirely within the interior of the outer section (see Annotated Figure 23 and 28 the inner valve support’s circumference fits entirely within the interior of the outer section);
a plurality of prosthetic valve leaflets disposed within the flow channel defined by the inner valve support section (Annotated Figure 23), wherein the prosthetic valve leaflets are configured to allow flow from the inflow to outflow end and prevent flow from the outflow to inflow end (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Noe was considered capable of performing the cited intended use. See also [0080]); 
a collapsible and expandable transition section comprising a plurality of cells extending between the outer section and the inner valve support (Figure 1a shows cells which extend/connect the inner and outer sections),  wherein inner valve support extends radially upward into the interior of the outer section (the inner valve support extends upward at its radius), the transition section comprising an outer surface and an inner edge that faces the interior defined by the outer section (the transition cell section is the connection between the inner valve support and outer section, wherein the outer section, transition section, and inner valve support are a single unitary stent structure formed of a continuous series of stent cells (see all embodiments of the device, including at least Figures 1-3 which show a series of cells all connected into one unitary stent with cells); and
a prolapse prevention structure comprising at least one prolapse prevention element, wherein the prolapse prevention element comprises leaf guards connected to the inner edge of the transition section (Annotated Figure 23a; the ventricular anchor of the “anchor assembly”. Annotated Figure 28 shows how the ventricular anchor of the anchor assembly (bottom half of the outer anchor structure) is pressing against the native valves. This is considered to be directly connected/integrated with the inner edge of the transition section, which is the exact location where the prolapse prevention system and transition section meet),
wherein each of the leaf guards comprises a distal end that does not extend in a downstream direction beyond the transition section (this is considered to be the end where the leaf guards integrate with the transition section) and that is configured to engage the native leaflets only at the point of healthy coaptation of the native leaflets (this is apparently stated an intended method of implantation of the claimed “stent”, which the device of Noe is understood capable of performing, if implanted in a manner and location which would allow this configuration); 
but is silent with regards to the outer section being ball-shaped,
and the leaf guards being directly connected to/integrated with the inner surface of the valve support.
However, regarding claim 1 Kapadia teaches an atrial support section which has a ball shape (Figure 1 item 62). Noe and Kapadia are involved in the same field of endeavor, namely artificial heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of Noe by having the outer  section have a ball-like shape such as is taught by Kapadia since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Noe. The Examiner notes any shape for the outer support section, as long as it fits within the atrium, and conforms to, avoids, or accommodates the native structures in the heart would have occurred as obvious to the person of ordinary skill in the art. 
Further, regarding claim 1 Noe teaches the leaf guards being directly connected/integrated with the inner edge of the transition section (see above), directly connected to the inner surface of the inner valve support (e.g. as opposed to their currently depicted, indirect configuration) would have been a simple design choice. It does not appear this was done for any particular reason, solves any problem, advances the invention in any way, and/or is anything other than a simple shape change (see explanation regarding obviousness of shape changes directly above). Accordingly, the person of ordinary skill in the art would have found it an obvious design choice and/or simple shape change to have the leaf guards directly integrated with the inner surface of the inner valve support. This is further evidenced by the fact that Applicant has admitted in previous claims that Noe’s configuration is the known alternative to the presently recited configuration.

    PNG
    media_image1.png
    668
    651
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    693
    579
    media_image2.png
    Greyscale

Regarding claim 14 Noe discloses the stent of claim 1 substantially as is claimed,
wherein Noe further discloses the outflow end of the inner valve support does not extend outwardly past the transition section (as is best understood, “outwardly” indicates a radial extension. As can be seen (at least in Figure 2a, the transition section extends outwardly further than the inner valve support).
Regarding claim 16 Noe discloses the stent of claim 1 substantially as is claimed,
wherein Noe further discloses the stent is adapted to supplement and/or replace native valve leaflet functionality (This is an “intended use” of the claimed device (see explanation in the rejection to claim 1 above) which the device of Noe is understood capable of meeting: see at least Figure 28 and the Abstract).
Regarding claim 17 Noe discloses the stent of claim 1 substantially as is claimed,
adapted to supplement and/or replace one or more of the group consisting of: mitral valve leaflet, tricuspid valve leaflet, aortic valve leaflet, or pulmonary valve leaflet functionality (this is also stated as an “intended use” (see explanation in the rejection to claim 1 above) that the device of Noe is understood capable of doing. See at least the Abstract). 
Regarding claim 18 Noe discloses the stent of claim 1 substantially as is claimed,
wherein Noe further discloses the prolapse prevention structure is configured to aid in the prevention of regurgitation of blood through native valve leaflets of a native valve within the at least one chamber of the patient’s heart (this is also claimed as an “intended use” of the claimed device (see explanation in the rejection to claim 1 above). See also [0004]).
Regarding claim 20 Noe discloses the stent of claim 1 substantially as is claimed,
wherein Noe further discloses the prolapse prevention element is configured to prevent prolapse of the native leaflets (the Examiner respectfully notes this is recited as a “functional limitation”. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Noe structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the Examiner understands the stent of Noe as being capable of preventing prolapse of native leaflets if appropriately implanted)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.